DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ranta et al., US Patent Application Publication no. 2007/00020201 discloses transferring light through a fiber optic cable from a light pipe of a first device to a second device to perform operations based on the received light signal.
Killo et al., US Patent Application Publication no. 2016/0349823 discloses a user interface device that receives power from an external power source and controls power consumption modes based on ambient light detection.
Wendt, US Patent Application Publication no. 2013/0159754 discloses providing power from a first device through a second device through an Ethernet cable and stopping supply of power from the first device to the second device when the second device is not needed in order to reduce standby power consumption of the second device.
The prior art of record does not teach or suggest a user interface device comprising a light inlet opening coupled with a first optical fiber of a connection cable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        January 12, 2022


    
        
            
        
            
        
            
    

    
        1 Ranta was cited in the 10/2/19 IDS.